



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Wang, 2012 ONCA 257

DATE: 20120420

DOCKET: C53364

Weiler, Simmons and Cronk JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Daniel Wang

Appellant



Daniel Wang, in
          person

Vincenzo
          Rondinelli, as Duty Counsel



Howard
          Liebovich, for the Crown



Heard: April
          16, 2012



On appeal from
          the conviction entered by Justice Richard E. Jennis of the Ontario Court of
          Justice, dated December 3, 2010.



ENDORSEMENT

[1]

In our view, it was open to the trial judge to
    draw the inference that the CPIC check, which led to the discovery of a warrant
    for the appellant's arrest, was not prompted by the outcome of the unlawful pat
    down search and would have been conducted in any event. There was no evidence
    that the CPIC check was done because of the pat down search. Further, it was a
    matter of common sense that the police would do a CPIC check in the
    circumstances. That, in turn, led to a lawful search incident to arrest which
    led to the discovery of the burglary tools.

[2]

We see no other error in the trial judge's
    findings of fact that formed the basis for his s. 24(2)
Charter
analysis.

[3]

Finally, we reject the appellants submission
    that the finding of guilt was unreasonable. The eyewitness explained that, to
    her, the description white meant not black. Moreover, the appellant's
    clothing, shoes and general physical description were similar to that of the
    prowler; the appellant was found in the vicinity of the attempted break and
    enter shortly after it occurred; and the appellant was in possession of tools
    that could have allowed him to commit the attempted break and enter.

[4]

The appeal is therefore dismissed.

Signed:        K.M. Weiler J.A.

Janet Simmons
    J.A.

E. A. Cronk
    J.A.


